         Case 5:20-cv-00329-TES-CHW Document 27 Filed 07/27/21 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

JOYCE MASON, on behalf of M.D.H.                 *

                     Plaintiff,                  *
v.                                                   Case No. 5:20-cv-00329-TES-CHW
                                                 *
COMMISSIONER OF SOCIAL SECURITY,
                                                 *
                     Defendant.
                                                 *


                                         JUDGMENT

       Pursuant to this Court’s Order dated July 27, 2021, having accepted the recommendation of the

United States Magistrate Judge in its entirety, the Commissioner’s decision is AFFIRMED.

       JUDGMENT is hereby entered in favor of Defendant.

       This 27th day of July, 2021.


                                           David W. Bunt, Clerk


                                           s/ Tydra Miller, Deputy Clerk
